EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
	Claims 1-20 are pending and are ALLOWED.

Drawings
	The drawings received on Nov. 13, 2020, are ACCEPTED.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
TITLE:
Please replace the title with the following title: - - Mutant Nicotiana benthamiana plant or cell with reduced XylT and FucT - - .

Authorization for this examiner’s amendment was given in an interview with KRISTINE WADDELL on Sept. 2, 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Oishi et al (WO 2011/117249) who teach Mutant Nicotiana tabacum with mutations in multiple XylT and FucT genes (Oishi, abstract, p 30).  Although the prior art of record would have made the generic idea of mutating multiple XylT and FucT genes in a tobacco plant, including Nicotiana benthamiana, the instant claims require the mutagenesis to utilize specific pairs of sequences for targeting the endogenous genes.  The result of using these specific pairs would limit the mutations to specific regions within the endogenous genes.  Therefore, although the generic idea of multiple mutations in endogenous XylT and FucT genes is not non-obvious, there is not suggestion or motivation in the prior art to target the specific regions required by the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662